Lewis, Ch. J.(a)
delivered the opinion of the court. This creek is so situated that it is impossible to run parallels to it, which shall be always two miles distant from it in its whole extent. It becomes, then, a pretty nice question what' principle shall be adopted in the locating of the grant. Several ingenious ones have been proposed, all of which are liable to exception. For the plaintiff it is insisted that the most rational, correct, and advantageous one to the crown, would be to make a traverse of the creek and taking such line for a base, to run parallels at two miles distance on each side. The objection to this is, that such parallels would, in many points, approach nearer to, and in others recede further from, the creek than two miles.
For the defendant it is contended, that the principle adopted'by John R. Bleeker, the surveyor, who run out the tract in 1754, is to the full as correct, if not more so, than the former. The mode he adopted was, so to run the outlines as to be enabled, at every point in them, to strike the creek at two miles distance in some one direction, though he might be nearer to or further from it than two miles, in other directions. This mode was considered by three surveyors of intelligence, who were examined as witnesses on the trial, to be the most practicable, and bet* ■ ter calculated than any other to satisfy the words of the patent. These opinions *have considerable weight with us; and when it is considered that *178tbe lands in tbis patent have been uniformly settled agreeably to that survey, and that the premises in question have been so held for much more than 20 years, we think we ought to have stronger reasons than any that have been offered, to induce us to disturb such ancient possessions. We are, therefore, of opinion, judgment be entered for the defendant.
Judgment for the defendant.

 This decision was delivered in November, 1803, an I ought to have been reported as of that term.